Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 11/11/2020, have been fully considered and reviewed by the examiner.  Claims 1 and 12 are amended, claims 29-33 are added.  Claims 1-20, 23-24 and 26-33 remain pending with claims 6 and 15-20 withdrawn due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive and are addressed in the rejection that follows.
In view of the amendment to claims, the examiner has withdrawn the 35 USC 112a rejection.
Applicant’s arguments relative to the WO 077 reference and its failure to disclose if the alloy has been passivated sufficiently or whether has been passivated at all.  Initially, the examiner notes the breadth of the claims as drafted that merely requires the passivation layer as a result of the active steps and these active steps are made obvious by the prior art of record.   Therefore, it remains the examiner position that by performing the active steps as claimed and disclosed as required to achieve the passive oxide layer as claim must necessarily have the same result unless the applicant is performing specific steps or using specific materials or process parameters that are not disclosed or claimed as necessary to achieve the results.  The mere fact that the reference does not specifically state that an oxide layer is generated does not negate the factual evidence that suggests that the same process steps will have the same results.  

 The examiner notes the applicant’s reliance on the WO 077 disclosing the corrosion rate of the various alloys that are outside the claimed range (i.e. high Ta and low or zero P) has much poorer corrosion rate than those amorphous alloys within the claimed range.  The examiner does not disagree that WO 077 discloses benefits of high Ta in the alloy; however, such does not specifically relate to the fact that corrosion protection exists in the claimed amorphous alloys.  
Applicant’s arguments with respect to Mudali are noted and while the examiner does not disagree, the applicant’s narrow reading of the reference is not persuasive.  WO 077 discloses boiling nitric acid for nickel based glasses and Mudali discloses boiling or room temperature nitric acid.  Applicant’s have not articulated or proffered any evidence that would suggest Mudali is limited to the exemplified nickel based glasses.
In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant’s reliance on saline solution is noted, but this is mere intended use as the claims do not positively recite placing in a saline solution and thus it is indented use of the claimed nickel based alloy.  The applicant argues that the nickel glass as claimed is “subsequently immersed in a saline solution to demonstrate Ni Leach resistance.”  The examiner disagrees that the claims require immersing in saline because no such requirement is necessary to meet the claim requirement.  In other words, the claims merely recite a latent property, not an active method step that differentiates the claims over the prior art method steps.
Applicant’s arguments relative to the Ni-leaching resistance of Ni Based metallic glasses is an unexpected result is noted; however, the examiner notes that such a showing and arguments are not commensurate in scope with the claims as drafted.  Here, the claims as 
Applicant’s reliance on the cited NPL are noted; arguing that the oxide layer that may be formed for corrosion resistance may insufficiently suppress Ni leaching.  The examiner notes the oxide layer formation, but also notes that those references are related to NiTi alloy, different then the alloys that are specifically taught by the cited prior art.  
Applicant’s argument that none of the prior art references disclose the Ni leaching is noted, but again unpersuasive as the prior art does not need to specifically articulate the applicant’s recognized beneficial results.  Here, the prior art discloses and makes obvious the claimed nitric acid treatment of nickel based amorphous alloys as claimed and thus must necessarily have the same results, unless the applicant is performing specific process steps not claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s argue that the passivation stainless steel parts is fundamentally different than Ni based metallic glass is noted; however, the applicant has proffered no persuasive evidence or arguments that would support these allegations and thus this argument is moot.  Here, both DeBold and the other cited references disclose passivation of metals using nitric acid.  Additionally DeBold discloses the nickel comprising metal passivated using nitric acid.   DE 656 discloses forming a passive oxide layer on Ni based metallic glass and discloses comparisons to stainless steel passive films (see page 4), as DE 656 discloses the relationship between passivation of stainless steel and metallic glass, the evidence suggests that the two are not fundamentally different as alleged.  Additionally, both DE 656 and DeBold are concerned with forming passive oxide layers on a metal surface using nitric acid or known passivation processes and therefore using a known passivation agent and process would have been obvious as predictable, i.e. to provide a passive layer.
Here, the applicant’s continually argue that the results, i.e. concentration of P and leaching of Ni, are not disclosed by the prior art and maintain that the claims are unobvious because such are not specifically noted by the prior art.  The examiner notes that these are specific results of the claims and thus will necessarily follow using the claimed process steps.  If the applicant alleges that these results are unexpected or unpredicted, the applicant is required to support those allegations with commensurate showing of factual evidence that the results.  Specifically, because the claims are broadly drafted and open to various treatment compositions, temperatures, time, nickel glass components, all that are known and taught by the prior art as evidence by the prima facie case of obviousness.  If the applicant can proffer factual evidence that establishes the results are unpredictable for the entire scope of the claim as drafted, the secondary considerations will be considered persuasive.  Or alternatively, include additional claim steps that will more distinctly claim the process that differentiates the results alleged from that which will necessarily flow from nitric acid passivation of nickel glass.  
All other arguments are not persuasive as either not commensurate in scope with the drafted claims or mere attorney speculation that is not supported by factual evidence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, 23, 25 and 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WO-2009054077-A1, hereinafter WO 077 taken with Passive film properties and corrosion behavior of Ni-Nb and Ni-Nb-Ta amorphous ribbons in nitric acid and fluorinated nitric acid environments by Mudali et al.
WO 077 discloses a method for treating the surface of the Ni-based metallic glass including selecting a chemical treatment solution comprising nitric acid for producing a surface 
WO 077 discloses passive film formation using boiling nitric acid; however, Mudali discloses nickel amorphous alloys treated with either boiling nitric acid or room temperature nitric acid will results in a corrosion protective passive film.  Therefore, taking the references collectively exposing the nickel based metallic glass to room temperature nitric acid would have predictably provided a passive oxide layer.
Here, the prior art discloses the same process steps, i.e. immersing the metallic glass into the nitric acid solution as claimed and therefore would necessarily have the same results, that is the formation of the passive oxide layer that suppresses leaching, the same Ni release rate and average oxygen concentration unless the applicant is performing specific process steps or conditions that are not disclosed or claimed.
As for the requirement that the average concentration of P within the passive layer is higher than the concentration in an untreated portion.  The examiner notes that the prior art discloses immersing a nickel based metallic glass as claimed in nitric acid at the claimed temperature and the applicant’s specification discloses and claims that is all that is required to achieve the claimed results (i.e. P concentration and suppress leaching) and therefore since the prior art  makes obvious all that is required to be performed, the examiner maintains that such is met by the prior art.

Claims 23, 25 and 27:  WO 077 discloses Ni65Cr15P16B4 alloy, which meats the claim requirements.

Claims 1-5, 7-13, 21-24, 26, 29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3608656, hereafter DE 656 collectively with US Patent 4968363 by Hashimoto and How to Passivate Stainless Steel Parts.
DE 656 discloses a method for treating the surface of the Ni-based metallic glass including selecting a chemical treatment solution comprising nitric acid and/or chromate solution for producing a surface treated Ni-based metallic glass (see Example 1A), wherein the treatment includes immersing a portion of the Ni-based metallic glass into the solution to produce a passive oxide layer and removing such from nitric acid (see Example 1A, page 2 of translation, paragraphs 2-7).   DE 656 discloses include Nb and replacing Ta with Nb such that Ta is greater than 0% (page 4, lines 1-10) and thus overlaps the claimed range of Ta.
The passive oxide is disclosed to provide high corrosion resistance and the oxide itself would necessarily have an average concentration higher than in the alloy base bulk material (by its nature and chemical structure, oxides will inherently have more oxygen then bulk metals).  
DE 656 discloses protection from corrosion by forming the passive oxide which would suggest benefits of the film including no detectable weight loss as a result of corrosion; however, does not explicitly discuss the Ni release rate.  However, the prior art discloses all the claimed 
DE 656 discloses including nonmetals, such as P (see “a proportion of up to 7 atomic % non-metals does not adversely affect the corrosion resistance, but does support the formation of the amorphous structure”).  Therefore, including Phosphorus would have led to predictable results and is thus obvious.
In other words, the prior art suggests that the presence of the P will affect the corrosion resistance, but will be operable and provide corrosion protection and while other known nickel glass alloys provide higher corrosion resistance, one of ordinary skill in the art would understand and appreciate that treating a Nickel based metallic glass including P, B and Si as claimed will provide corrosion protection.   A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Additionally, the examiner cites here Hashimoto, which discloses that known amorphous alloys (i.e. metallic glasses) will become passivated and form a protective passive film in hot concentrated nitric acids such that the amorphous alloy exhibits corrosion resistance (column 6, lines 1-10).  Therefore, taking the level of one of ordinary skill in the art, one would expect 
As for the temperature, How to Passivate Stainless Steel Parts, which discloses passivation with nitric acid at the time and temperature as claimed (see Figure 4) as well as 20% by volume.  Therefore taking the level of one ordinary skill in the art at the time of the invention, it would have been obvious to have provided the passive oxide via the known treatment with a reasonable expectation of predictable results.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 2-4:  DE 656 discloses forming a passive oxide layer on an Ni based metal, and the examiner cites here How to Passivate Stainless Steel Parts, which discloses passivation with nitric acid at the time and temperature as claimed (see Figure 4) as well as 20% by volume.  Therefore taking the level of one ordinary skill in the art at the time of the invention, it would have been obvious to have provided the passive oxide via the known treatment with a reasonable expectation of predictable results.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claims 5:  How to Passivate Stainless Steel Parts discloses using nitric acid with sodium dichromate, including 22 g/L in solution (see Figure 2) and therefore using such would have been obvious as predictable.  Additionally, as for the amount, routine experimentation would provide for the range of concentration.  Adjusting concentrations are obvious as predictable per MPEP 2144.05II. However, the concentration of the nitric acid is recognized by DE 656 as a result In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 7-11 are met for the reasons above.  Additionally, these requirements of claims 7-11 are not required by the claims (i.e. no requirement of using saline solution) and thus the prior art will meet these by providing the same metallic glass treatment.   
Claim 12-13:  DE 656 discloses immersing the samples prepared in Example 1, (i.e. nitric acid) into a chromate solution (see Example 2).  The examiner maintains the position as set forth above and notes DE 656 discloses nitric acid and also discloses a chromate solution.  Therefore, at the very least, taking the reference for its entire teaching, predictable results would have followed in immersing the metallic glass into a nitric acid solution (with or without chromate) followed by a (chromate inclusive solution) as DE 656 explicitly discloses these solution provide a passive oxide layer and little to no corrosion exists and therefore combination of such would have led to predictable results, i.e. the formation of a passive oxide layer that protects against corrosion.  
Claim 21-22:  Because the prior art discloses including P in the Ni-based metallic glass and the prior art discloses and makes obvious such as discussed above and therefore the prior art In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Claims 23-24:  DE 656 discloses Ni at 7% or more and Ta of more than 0% and therefore encompasses the claimed ranges.  
Claim 26:  How to Passivate Stainless Steel Parts discloses a temperature of dichromate coating as claimed and therefore makes obvious such.
Claim 29:  DE 656 discloses include Nb and replacing Ta with Nb such that Ta is greater than 0% or Cr (page 4).
Claim 31:  DE discloses amorphous alloys with less 30% Cr and thus makes obvious the claims as drafted as the range overlaps the claimed range.
Claim 32-33:  How to Passivate Stainless Steel Parts discloses a temperature and time that encompass the claims ranges and thus makes obvious these claims.

s 1-5, 7-14 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 656 taken collectively with Hashimoto and How to Passivate Stainless Steel Parts and further with US Patent Application Publication 20140130945 by Na et al. and WO 077.
DE 656 discloses all that is taught above and noted that Na discloses Ni based metallic glass that includes phosphorus and Ta and provide corrosion resistance (see 0048, Table 6) and thus taking the level of one ordinary skill in the art it would have been obvious to one of ordinary skill in the art to have combined the teachings of DE 656 and Na to include metallic nickel glass that comprises P as claimed.  Hashimoto suggests the predictability of nitric acid treatment of various amorphous alloys and thus one would have expected predictable results in the combination.
Additionally, the examiner notes the DE 656 fails to disclose the inclusion of boron and silicon wherein the combined fraction of P, B, and Si ranges between 15 and 25 percent.  The examiner cites WO 077, disclosing other known nickel based metallic glass alloys and exposing such to nitric acid to evaluate the corrosion resistance.  Na discloses nickel based metallic glass includes P, Si, Ta, and B within the range as claimed and meeting the claimed requirements (see Table 6).  While the examiner notes the disclosure of DE 656 and WO 077 and the understanding that higher content of P, B and Si will result in less corrosion resistance compared, the disclosures taken collectively and all that they suggest to one of ordinary skill in the art would have suggested the obviousness of treating known nickel based amorphous alloys in nitric acid would result in increased corrosion resistance of such alloys over those that are not treated. 
Claims 23-24:  DE 656 discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner cites here Na which also discloses nickel metallic 
Claims 27-28:  DE 656 discloses including P, B and Si in the amorphous metallic glass.  Na discloses nickel based metallic glass includes P, Si, Ta, and B within the range as claimed and meeting the claimed requirements (see Table 6).  Additionally, WO 077 discloses Ni based metallic glass as claimed, i.e. Ni65Cr15P16B4 or Ni65Cr10P16B4Ta5 and such is obvious for the reasons set forth above.
Claim 29-31:  Na discloses various Ni-Based metallic glasses for corrosion protection (such as those suggested by Hashimoto) and such are Ni-Cr-Ta-P-B alloys including chromium, Ta and P in the amounts as claimed (see e.g. table 4).  As set forth above, using such would have bene obvious as predictable.
Claim 32 and 33:  How to Passivate Stainless Steel Parts discloses a temperature and time that encompass the claims ranges and thus makes obvious these claims. 

Claim 5, 12-14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 656 with Hashimoto and How to Passivate Stainless Steel Parts alone or taken with WO 077 and Na each taken collectively with CN 101787525, hereafter CN 525.
Claim 5 and 14:  DE 656 discloses forming a passive oxide layer on Ni based metallic glass and discloses comparisons to stainless steel passive films (see page 4).  Additionally DE 656 discloses including chromium material in solution, but fails to disclose the sodium dichromate.  However, CN 525 discloses passivation process including treating the substrate with a sodium 
	Claim 12-13:  The examiner maintains the position as set forth above and notes the CN 525 discloses a known process for stainless steel passivation treatment includes first applying nitric acid solution followed by dichromate solution and thus using both for the formation of the passive oxide layer would have been obvious as predictable as both discloses using passive treatments of stainless steel and DE 656 discloses the benefits of the same treatment to Ni metallic glass.
	Claims 26 and 28 is rejected for the same reasons as set forth above.
	
Claim(s) 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 077 taken with Mudali et al. and further with US Patent Application 20090110955 by Hartmann et al. or US Patent 20140130945 by Na.
WO 077 with Mudali discloses all that is taught above; however, fails to disclose the claims P, Si and B components.  However, Na also teaching of amorphous metallic glass discloses known amorphous metallic glass materials include P, Si and B in the amounts as claimed and Ta within the range as claimed (see e.g. Table 6).  Therefore, modification of WO 077 with Mudali to use the known metallic glass materials would have been obvious as predictable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718